
	

113 HCON 91 IH: Encouraging reunions of divided Korean American families.
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 91
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Rangel (for himself, Mr. Coble, Mr. Conyers, and Mr. Sam Johnson of Texas) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Encouraging reunions of divided Korean American families.
	
	
		Whereas the Republic of Korea (hereinafter in this resolution referred to as South Korea) and the
			 Democratic People's Republic of Korea (hereinafter in this resolution
			 referred to as North Korea) remain divided since the armistice agreement
			 was signed on July 27, 1953;
		Whereas the United States, which as a signatory to the armistice agreement as representing the
			 United Nations Forces Command, and with 28,500 of its troops currently
			 stationed in South Korea, has a stake in peace on the Korean Peninsula and
			 is home to more than 1.7 million Americans of Korean descent;
		Whereas the division on the Korean Peninsula separated more than 10,000,000 Korean family members,
			 including some who are now citizens of the United States;
		Whereas North Korea has recently resumed the family reunions with South Korea, which halted in 2010
			 due to escalated tensions between the two nations;
		Whereas the United States currently does not have diplomatic relations with North Korea, thereby
			 excluding Korean Americans to participate in the family reunions;
		Whereas President George W. Bush on January 28, 2008, signed into law the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181), which in
			 section 1265 of such law required a report on family reunions between
			 United States citizens and their relatives in North Korea;
		Whereas President Barack Obama on December 16, 2009, signed into law the Continuing Appropriations
			 Act, 2011 (Public Law 111–242), which urged the Special Representative on
			 North Korea Policy to prioritize the issues involving Korean divided
			 families;
		Whereas the number of more than 100,000 estimated divided family members in the United States last
			 identified in 2001 has been significantly dwindling as many of them have
			 passed away;
		Whereas many Korean Americans are waiting for a chance to meet their relatives in North Korea for
			 the first time in more than 60 years;
		Whereas North Korea's willingness to start family reunions between Koreans in North Korea and the
			 United States would signify making progress on the humanitarian front and
			 foster dialogue towards building peace; and
		Whereas peace on the Korean Peninsula remains a long-term goal for the Governments of both North
			 and South Korea and the United States, and would mean greater security and
			 stability for the region and the world: Now, therefore, be it
	
		That Congress—
			(1)recognizes the significance of North Korea's willingness to resume family reunions between
			 North and South Korea;
			(2)encourages North Korea to allow Korean Americans to meet with their divided families in North
			 Korea; and
			(3)calls on North Korea to continue building goodwill that is conducive to peace on the Korean
			 Peninsula.
			
